Exhibit 10.14(d)

EXECUTION COPY

This INDEMNIFICATION AGREEMENT, dated as of July 24, 2007 (the “Agreement”), is
among ServiceMaster Global Holdings, Inc., a Delaware corporation (the
“Company”), The ServiceMaster Company, a Delaware corporation (together with the
Company, the “Company Entities”), and J.P. Morgan Ventures Corporation (the
“Investor”).  Capitalized terms used herein without definition have the meanings
set forth in Section 1 of this Agreement.

RECITALS

A.            The Company is an acquisition vehicle formed by Clayton, Dubilier
& Rice, Inc. (“CD&R”) that has executed an Agreement and Plan of Merger, dated
March 18, 2007 (as the same may be amended from time to time in accordance with
its terms and the Stockholders Agreement, the “Merger Agreement”), to acquire
via merger, on the terms and subject to the conditions set forth in the Merger
Agreement, all of the capital stock of The ServiceMaster Company, a Delaware
corporation (such acquisition, the “Merger”).

B.            The Company and certain of its stockholders have entered into a
Stockholders Agreement (as the same may be amended from time to time in
accordance with the terms thereof, the “Stockholders Agreement”), dated as of
the date hereof, setting forth certain agreements with respect to, among other
things, the management of the Company and transfers of its shares in various
circumstances.

C.            In connection with the Merger, each Committing Investor (as
defined in the Stockholders Agreement) entered into a Commitment Letter (as
defined in the Stockholders Agreement), pursuant to which such Committing
Investor has agreed, subject to the conditions set forth therein, to purchase
stock of the Company for an aggregate purchase price equal to its Commitment (as
defined in the Commitment Letter).

D.            Concurrently with the execution and delivery of this Agreement,
the Company and certain other parties have entered into a Transaction Fee
Agreement with the Investor (or one of its Affiliates), dated as of the date
hereof (as the same may be amended from time to time in accordance with its
terms and the Stockholders Agreement, the “Transaction Fee Agreement”).

E.             In order to finance the Merger and related transactions, the
Company is selling shares of its common stock, par value US$0.01 per share
(“Shares”), to the Committing Investors, including the Investor, and to certain
co-investors and such other stockholders of the Company as are listed in the
signature pages of the Stockholders Agreement or as otherwise become
stockholders of the Company prior to the Merger pursuant to the terms thereof
(the “Equity Offering”).


--------------------------------------------------------------------------------


F.             In order to finance the Merger, the Company and/or one or more of
its wholly-owned Subsidiaries intend to enter into the Debt Financing (as
defined in the Merger Agreement).

G.            Investor (or its Affiliates) has performed the Initial Services
(as defined in the Transaction Fee Agreement) for the Company.

H.            The Company or one or more of its Subsidiaries from time to time
in the future may (i) offer and sell or cause to be offered and sold equity or
debt securities (such offerings, collectively, the “Subsequent Offerings”),
including without limitation (a) offerings of shares of capital stock of the
Company or any of its Subsidiaries, and/or options to purchase such shares to
employees, directors, managers, dealers, franchisees and consultants of and to
the Company or any of its Subsidiaries (any such offering, a “Management
Offering”), and (b) one or more offerings of debt securities for the purpose of
refinancing any indebtedness of the Company or any of its Subsidiaries or for
other corporate purposes, and (ii) repurchase, redeem or otherwise acquire
certain securities of the Company or any of its Subsidiaries or engage in
recapitalization or structural reorganization transactions relating thereto (any
such repurchase, redemption, acquisition, recapitalization or reorganization, a
“Redemption”), in each case subject to the terms and conditions of the
Stockholders Agreement and any other applicable agreement.

I.              The parties hereto recognize the possibility that claims might
be made against and liabilities incurred by the Investor or related Persons or
Affiliates under applicable securities laws or otherwise in connection with the
Transactions (including the Initial Services) or the Securities Offerings, or
relating to other actions or omissions of or by members of the Company Group and
the parties hereto accordingly wish to provide for the Investor and related
Persons and Affiliates to be indemnified in respect of any such claims and
liabilities.

J.             The parties hereto recognize that claims might be made against
and liabilities incurred by directors and officers of any member of the Company
Group in connection with their acting in such capacity, and accordingly wish to
provide for such directors and officers to be indemnified to the fullest extent
permitted by law in respect of any such claims and liabilities.

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
agreements and covenants and provisions herein set forth, the parties hereto
hereby agree as follows:

2


--------------------------------------------------------------------------------



1.             DEFINITIONS.


(A)           “AFFILIATE” MEANS, WITH RESPECT TO ANY PERSON, (I) ANY OTHER
PERSON DIRECTLY OR INDIRECTLY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL
WITH, SUCH PERSON, (II) ANY PERSON DIRECTLY OR INDIRECTLY OWNING OR CONTROLLING
10% OR MORE OF ANY CLASS OF OUTSTANDING VOTING SECURITIES OF SUCH PERSON OR
(III) ANY OFFICER, DIRECTOR, GENERAL PARTNER, SPECIAL LIMITED PARTNER OR TRUSTEE
OF ANY SUCH PERSON DESCRIBED IN CLAUSE (I) OR (II).  “CONTROL” OF ANY PERSON
SHALL CONSIST OF THE POWER TO DIRECT THE MANAGEMENT AND POLICIES OF SUCH PERSON
(WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES, BY CONTRACT, AS TRUSTEE OR
EXECUTOR, OR OTHERWISE).


(B)           “CHANGE IN CONTROL” MEANS THE FIRST TO OCCUR OF THE FOLLOWING
EVENTS AFTER THE CLOSING DATE OF THE MERGER:

(i)  the acquisition by any Person or “group” (as defined in Section 13(d) of
the Securities Exchange Act of 1934, as amended) of 50% or more of the combined
voting power of the Company’s then outstanding voting securities, other than any
such acquisition by any member of the Company Group, any Committing Investors or
their Affiliate Co-Investors (as defined in the Stockholders Agreement), any
employee benefit plan of the Company or any of its Subsidiaries, or any
Affiliates of any of the foregoing;

(ii)  the merger, consolidation or other similar transaction involving the
Company, as a result of which Persons who were stockholders of the Company
immediately prior to such merger, consolidation, or other similar transaction do
not, immediately thereafter, own, directly or indirectly, more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the merged or consolidated company;

(iii)  within any 24-month period, the persons who were directors of the Company
at the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the votes of the total authorized membership
of the board of directors of the Company, provided that any director elected or
nominated for election to the board of directors of the Company by a majority
vote of the Incumbent Directors then still in office shall be deemed to be an
Incumbent Director for purposes of this clause (iii); or

(iv)  the sale, transfer or other disposition of all or substantially all of the
assets of the Company to one or more

3


--------------------------------------------------------------------------------


Persons that are not, immediately prior to such sale, transfer or other
disposition, Affiliates of the Company.

Notwithstanding the foregoing, a Public Offering shall not constitute a Change
in Control.


(C)           “CLAIM” MEANS, WITH RESPECT TO ANY INDEMNITEE, ANY CLAIM BY OR
AGAINST SUCH INDEMNITEE INVOLVING ANY OBLIGATION WITH RESPECT TO WHICH SUCH
INDEMNITEE MAY BE ENTITLED TO BE INDEMNIFIED BY ANY MEMBER OF THE COMPANY GROUP
UNDER THIS AGREEMENT.


(D)           “COMMISSION” MEANS THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR ANY SUCCESSOR ENTITY THERETO.


(E)           “COMPANY GROUP” MEANS THE COMPANY AND ANY OF ITS SUBSIDIARIES.


(F)            “DETERMINATION” MEANS A DETERMINATION THAT EITHER (I) THERE IS A
REASONABLE BASIS FOR THE CONCLUSION THAT INDEMNIFICATION OF AN INDEMNITEE IS
PROPER IN THE CIRCUMSTANCES BECAUSE SUCH INDEMNITEE MET A PARTICULAR STANDARD OF
CONDUCT (A “FAVORABLE DETERMINATION”) OR (II) SOLELY IN THE CASE OF AN
INDEMNITEE MAKING A CLAIM IN SUCH INDEMNITEE’S CAPACITY AS DIRECTOR OR OFFICER
OF THE COMPANY GROUP, THERE IS NO REASONABLE BASIS FOR THE CONCLUSION THAT
INDEMNIFICATION OF AN INDEMNITEE IS PROPER IN THE CIRCUMSTANCES BECAUSE SUCH
INDEMNITEE MET A PARTICULAR STANDARD OF CONDUCT (AN “ADVERSE DETERMINATION”). 
EXCEPT AS REQUIRED BY LAW, NO ADVERSE DETERMINATION SHALL BE MADE IN THE CASE OF
ANY INDEMNITEE THAT IS NOT A DIRECTOR OR OFFICER OF THE COMPANY OR IN CONNECTION
WITH ANY INDEMNITEE CLAIM NOT MADE IN ITS CAPACITY AS A DIRECTOR OR OFFICER OF
THE COMPANY GROUP.  AN ADVERSE DETERMINATION SHALL INCLUDE THE DECISION THAT A
DETERMINATION WAS REQUIRED IN CONNECTION WITH INDEMNIFICATION AND THE DECISION
AS TO THE APPLICABLE STANDARD OF CONDUCT.


(G)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


(H)           “EXPENSES” MEANS ALL ATTORNEYS’ FEES AND EXPENSES, RETAINERS,
COURT, ARBITRATION AND MEDIATION COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS,
BONDS, WITNESS FEES, COSTS OF COLLECTING AND PRODUCING DOCUMENTS, TRAVEL
EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING COSTS, TELEPHONE CHARGES,
POSTAGE, DELIVERY SERVICE FEES AND ALL OTHER DISBURSEMENTS OR EXPENSES OF THE
TYPES CUSTOMARILY INCURRED IN CONNECTION WITH PROSECUTING, DEFENDING, PREPARING
TO PROSECUTE OR DEFEND, INVESTIGATING, BEING OR PREPARING TO BE A WITNESS IN,
APPEALING OR OTHERWISE PARTICIPATING IN A PROCEEDING.


(I)            “INDEMNITEE” MEANS THE INVESTOR, ITS AFFILIATES, ITS SUCCESSORS
AND ASSIGNS, AND THE RESPECTIVE DIRECTORS, OFFICERS, PARTNERS, MEMBERS,
EMPLOYEES, AGENTS, ADVISORS, CONSULTANTS, REPRESENTATIVES AND CONTROLLING
PERSONS (WITHIN THE MEANING OF THE SECURITIES ACT) OF EACH OF THEM, OR OF THEIR
PARTNERS, MEMBERS AND CONTROLLING PERSONS, AND EACH

4


--------------------------------------------------------------------------------



OTHER PERSON WHO IS OR BECOMES A DIRECTOR OR AN OFFICER OF ANY MEMBER OF THE
COMPANY GROUP, IN EACH CASE IRRESPECTIVE OF THE CAPACITY IN WHICH SUCH PERSON
ACTS.


(J)            “INDEPENDENT LEGAL COUNSEL” MEANS AN ATTORNEY OR FIRM OF
ATTORNEYS COMPETENT TO RENDER AN OPINION UNDER THE APPLICABLE LAW, SELECTED IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 4(E), WHO HAS NOT OTHERWISE PERFORMED
ANY SERVICES FOR ANY MEMBER OF THE COMPANY GROUP OR FOR ANY INDEMNITEE WITHIN
THE LAST THREE YEARS (OTHER THAN WITH RESPECT TO MATTERS CONCERNING THE RIGHTS
OF AN INDEMNITEE UNDER THIS AGREEMENT OR OTHER INDEMNITEES UNDER INDEMNITY
AGREEMENTS SIMILAR TO THIS AGREEMENT).


(K)           “OBLIGATIONS” MEANS, COLLECTIVELY, ANY AND ALL CLAIMS,
OBLIGATIONS, LIABILITIES, CAUSES OF ACTIONS, PROCEEDINGS, INVESTIGATIONS,
JUDGMENTS, DECREES, LOSSES, DAMAGES (INCLUDING PUNITIVE AND EXEMPLARY DAMAGES),
FEES, FINES, PENALTIES, AMOUNTS PAID IN SETTLEMENT, COSTS AND EXPENSES
(INCLUDING WITHOUT LIMITATION INTEREST, ASSESSMENTS AND OTHER CHARGES IN
CONNECTION THEREWITH AND DISBURSEMENTS OF ATTORNEYS, ACCOUNTANTS, INVESTMENT
BANKERS AND OTHER PROFESSIONAL ADVISORS), IN EACH CASE WHETHER INCURRED, ARISING
OR EXISTING WITH RESPECT TO THIRD PARTIES OR OTHERWISE AT ANY TIME OR FROM TIME
TO TIME.


(L)            “PERSON” MEANS AN INDIVIDUAL, CORPORATION, LIMITED LIABILITY
COMPANY, LIMITED OR GENERAL PARTNERSHIP, TRUST OR OTHER ENTITY, INCLUDING A
GOVERNMENTAL OR POLITICAL SUBDIVISION OR AN AGENCY OR INSTRUMENTALITY THEREOF.


(M)          “PROCEEDING” MEANS A THREATENED, PENDING OR COMPLETED ACTION, SUIT
OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE,
INCLUDING WITHOUT LIMITATION A CLAIM, DEMAND, DISCOVERY REQUEST, FORMAL OR
INFORMAL INVESTIGATION, INQUIRY, ADMINISTRATIVE HEARING, ARBITRATION OR OTHER
FORM OF ALTERNATIVE DISPUTE RESOLUTION, INCLUDING AN APPEAL FROM ANY OF THE
FOREGOING.


(N)           “PUBLIC OFFERING” MEANS THE FIRST DAY AS OF WHICH (I) SALES OF
SHARES ARE MADE TO THE PUBLIC IN THE UNITED STATES PURSUANT TO AN UNDERWRITTEN
PUBLIC OFFERING LED BY ONE OR MORE UNDERWRITERS AT LEAST ONE OF WHICH IS AN
UNDERWRITER OF NATIONALLY RECOGNIZED STANDING OR (II) THE BOARD OF DIRECTORS OF
THE COMPANY HAS DETERMINED THAT SHARES OTHERWISE HAVE BECOME PUBLICLY-TRADED FOR
THIS PURPOSE.


(O)           “RELATED DOCUMENT” MEANS ANY AGREEMENT, CERTIFICATE, INSTRUMENT OR
OTHER DOCUMENT TO WHICH ANY MEMBER OF THE COMPANY GROUP MAY BE A PARTY OR BY
WHICH IT OR ANY OF ITS PROPERTIES OR ASSETS MAY BE BOUND OR AFFECTED FROM TIME
TO TIME RELATING IN ANY WAY TO THE TRANSACTIONS OR ANY SECURITIES OFFERING OR
ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY, INCLUDING WITHOUT LIMITATION, IN
EACH CASE AS THE SAME MAY BE AMENDED FROM TIME TO TIME, (I) ANY REGISTRATION
STATEMENT FILED BY OR ON BEHALF OF ANY MEMBER OF THE COMPANY GROUP WITH THE
COMMISSION IN CONNECTION WITH THE TRANSACTIONS OR ANY SECURITIES OFFERING,
INCLUDING ALL EXHIBITS, FINANCIAL STATEMENTS AND

5


--------------------------------------------------------------------------------



SCHEDULES APPENDED THERETO, AND ANY SUBMISSIONS TO THE COMMISSION IN CONNECTION
THEREWITH, (II) ANY PROSPECTUS, PRELIMINARY, FREE-WRITING OR OTHERWISE, INCLUDED
IN SUCH REGISTRATION STATEMENTS OR OTHERWISE FILED BY OR ON BEHALF OF ANY MEMBER
OF THE COMPANY GROUP IN CONNECTION WITH THE TRANSACTIONS OR ANY SECURITIES
OFFERING OR USED TO OFFER OR CONFIRM SALES OF THEIR RESPECTIVE SECURITIES IN ANY
SECURITIES OFFERING, (III) ANY PRIVATE PLACEMENT OR OFFERING MEMORANDUM OR
CIRCULAR, INFORMATION STATEMENT OR OTHER INFORMATION OR MATERIALS DISTRIBUTED BY
OR ON BEHALF OF ANY MEMBER OF THE COMPANY GROUP OR ANY PLACEMENT AGENT OR
UNDERWRITER IN CONNECTION WITH THE TRANSACTIONS OR ANY SECURITIES OFFERING,
(IV) ANY FEDERAL, STATE OR FOREIGN SECURITIES LAW OR OTHER GOVERNMENTAL OR
REGULATORY FILINGS OR APPLICATIONS MADE IN CONNECTION WITH ANY SECURITIES
OFFERING, THE TRANSACTIONS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY,
(V) ANY DEALER-MANAGER, UNDERWRITING, SUBSCRIPTION, PURCHASE, STOCKHOLDERS,
OPTION OR REGISTRATION RIGHTS AGREEMENT OR PLAN ENTERED INTO OR ADOPTED BY ANY
MEMBER OF THE COMPANY GROUP IN CONNECTION WITH ANY SECURITIES OFFERING, (VI) ANY
PURCHASE, REPURCHASE, REDEMPTION, RECAPITALIZATION OR REORGANIZATION OR OTHER
AGREEMENT ENTERED INTO BY ANY MEMBER OF THE COMPANY GROUP IN CONNECTION WITH ANY
REDEMPTION, OR (VII) ANY QUARTERLY, ANNUAL OR CURRENT REPORTS OR OTHER FILING
FILED, FURNISHED OR SUPPLEMENTALLY PROVIDED BY ANY MEMBER OF THE COMPANY GROUP
WITH OR TO THE COMMISSION OR ANY SECURITIES EXCHANGE, INCLUDING ALL EXHIBITS,
FINANCIAL STATEMENTS AND SCHEDULES APPENDED THERETO, AND ANY SUBMISSION TO THE
COMMISSION OR ANY SECURITIES EXCHANGE IN CONNECTION THEREWITH.


(P)           “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED, AND
THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


(Q)           “SECURITIES OFFERINGS” MEANS THE EQUITY OFFERING, THE NOTES
OFFERING, ANY MANAGEMENT OFFERING, ANY REDEMPTION AND ANY SUBSEQUENT OFFERING.


(R)            “SUBSIDIARY” MEANS EACH CORPORATION OR OTHER PERSON IN WHICH A
PERSON OWNS OR CONTROLS, DIRECTLY OR INDIRECTLY, CAPITAL STOCK OR OTHER EQUITY
INTERESTS REPRESENTING MORE THAN 50% OF THE OUTSTANDING VOTING STOCK OR OTHER
EQUITY INTERESTS.


(S)           “TRANSACTIONS” MEANS THE MERGER, THE EQUITY OFFERING AND THE DEBT
FINANCING.


2.             INDEMNIFICATION.


(A)           EACH OF THE COMPANY ENTITIES (EACH AN “INDEMNIFYING PARTY” AND
COLLECTIVELY THE “INDEMNIFYING PARTIES”), JOINTLY AND SEVERALLY, AGREES TO
INDEMNIFY, DEFEND AND HOLD HARMLESS EACH INDEMNITEE:


(I)            FROM AND AGAINST ANY AND ALL OBLIGATIONS, WHETHER INCURRED WITH
RESPECT TO THIRD PARTIES OR OTHERWISE, IN ANY WAY RESULTING FROM, ARISING OUT OF
OR IN CONNECTION WITH, BASED UPON OR RELATING TO (A) THE SECURITIES ACT, THE
EXCHANGE

6


--------------------------------------------------------------------------------



ACT OR ANY OTHER APPLICABLE SECURITIES OR OTHER LAWS, IN CONNECTION WITH ANY
SECURITIES OFFERING, THE DEBT FINANCING, ANY OTHER TRANSACTIONS, ANY RELATED
DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY, (B) ANY OTHER ACTION
OR FAILURE TO ACT OF ANY MEMBER OF THE COMPANY GROUP OR ANY OF THEIR
PREDECESSORS, WHETHER SUCH ACTION OR FAILURE HAS OCCURRED OR IS YET TO OCCUR, OR
(C) THE PERFORMANCE BY THE INVESTOR (OR ITS AFFILIATES) OF THE INITIAL SERVICES
PURSUANT TO THE TRANSACTION FEE AGREEMENT; AND


(II)           TO THE FULLEST EXTENT PERMITTED BY THE LAW SPECIFIED HEREIN AS
GOVERNING THIS AGREEMENT, BY THE LAW OF THE PLACE OF INCORPORATION OF AN
INDEMNIFYING PARTY, OR BY ANY OTHER APPLICABLE LAW IN EFFECT AS OF THE DATE
HEREOF OR AS AMENDED TO INCREASE THE SCOPE OF PERMITTED INDEMNIFICATION,
WHICHEVER IS GREATER (EXCEPT, WITH RESPECT TO ANY INDEMNIFYING PARTY, TO THE
EXTENT THAT SUCH INDEMNIFICATION MAY BE PROHIBITED BY THE LAW OF THE PLACE OF
INCORPORATION OF SUCH INDEMNIFYING PARTY), FROM AND AGAINST ANY AND ALL
OBLIGATIONS WHETHER INCURRED WITH RESPECT TO THIRD PARTIES OR OTHERWISE, IN ANY
WAY RESULTING FROM, ARISING OUT OF OR IN CONNECTION WITH, BASED UPON OR RELATING
TO (A) THE FACT THAT SUCH INDEMNITEE IS OR WAS A DIRECTOR OR AN OFFICER OF ANY
MEMBER OF THE COMPANY GROUP OR IS OR WAS SERVING AT THE REQUEST OF SUCH
CORPORATION AS A DIRECTOR, OFFICER, MEMBER, EMPLOYEE OR AGENT OF OR ADVISOR OR
CONSULTANT TO ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER
ENTERPRISE, (B) ANY BREACH OR ALLEGED BREACH BY SUCH INDEMNITEE OF HIS OR HER
FIDUCIARY DUTY AS A DIRECTOR OR AN OFFICER OF ANY MEMBER OF THE COMPANY GROUP OR
(C) ANY PAYMENT BY THE INVESTOR OR ITS AFFILIATES IN CONNECTION WITH ANY OF THE
FOREGOING IN THIS SECTION 2(A)(II);

in each case including but not limited to any and all fees, costs and Expenses
(including without limitation fees and disbursements of attorneys and other
professional advisers) incurred by or on behalf of any Indemnitee in asserting,
exercising or enforcing any of its rights, powers, privileges or remedies in
respect of this Agreement or the Transaction Fee Agreement.


(B)           WITHOUT IN ANY WAY LIMITING THE FOREGOING SECTION 2(A), EACH OF
THE INDEMNIFYING PARTIES AGREES, JOINTLY AND SEVERALLY, TO INDEMNIFY, DEFEND AND
HOLD HARMLESS EACH INDEMNITEE FROM AND AGAINST ANY AND ALL OBLIGATIONS RESULTING
FROM, ARISING OUT OF OR IN CONNECTION WITH, BASED UPON OR RELATING TO
LIABILITIES UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR ANY OTHER APPLICABLE
SECURITIES OR OTHER LAWS, RULES OR REGULATIONS IN CONNECTION WITH (I) THE
INACCURACY OR BREACH OF OR DEFAULT UNDER ANY REPRESENTATION, WARRANTY, COVENANT
OR AGREEMENT IN ANY RELATED DOCUMENT, (II) ANY UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY RELATED DOCUMENT OR
(III) ANY OMISSION OR ALLEGED OMISSION TO STATE IN ANY RELATED DOCUMENT A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING.  NOTWITHSTANDING THE FOREGOING, THE INDEMNIFYING PARTIES
SHALL NOT BE OBLIGATED TO INDEMNIFY SUCH INDEMNITEE FROM AND AGAINST ANY SUCH
OBLIGATION TO THE

7


--------------------------------------------------------------------------------



EXTENT THAT SUCH OBLIGATION ARISES OUT OF OR IS BASED UPON AN UNTRUE STATEMENT
OR OMISSION MADE IN SUCH RELATED DOCUMENT IN RELIANCE UPON AND IN CONFORMITY
WITH WRITTEN INFORMATION FURNISHED TO THE INDEMNIFYING PARTIES, AS THE CASE MAY
BE, IN AN INSTRUMENT DULY EXECUTED BY SUCH INDEMNITEE AND SPECIFICALLY STATING
THAT IT IS FOR USE IN THE PREPARATION OF SUCH RELATED DOCUMENT.


(C)           WITHOUT LIMITING THE FOREGOING, IN THE EVENT THAT ANY PROCEEDING
IS INITIATED BY AN INDEMNITEE OR ANY MEMBER OF THE COMPANY GROUP TO ENFORCE OR
INTERPRET THIS AGREEMENT OR ANY RIGHTS OF SUCH INDEMNITEE TO INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES (OR RELATED OBLIGATIONS OF SUCH INDEMNITEE) UNDER ANY
MEMBER OF THE COMPANY GROUP’S CERTIFICATE OF INCORPORATION OR BYLAWS, ANY OTHER
AGREEMENT TO WHICH INDEMNITEE AND ANY MEMBER OF THE COMPANY GROUP ARE PARTY, ANY
VOTE OF DIRECTORS OF ANY MEMBER OF THE COMPANY GROUP, THE DELAWARE GENERAL
CORPORATE LAW, ANY OTHER APPLICABLE LAW OR ANY LIABILITY INSURANCE POLICY, THE
INDEMNIFYING PARTIES SHALL INDEMNIFY SUCH INDEMNITEE AGAINST ALL COSTS AND
EXPENSES INCURRED BY SUCH INDEMNITEE OR ON SUCH INDEMNITEE’S BEHALF (INCLUDING
BY INVESTOR OR ITS AFFILIATES FOR ALL COSTS AND EXPENSES INCURRED BY SUCH
PERSON) IN CONNECTION WITH SUCH PROCEEDING, WHETHER OR NOT SUCH INDEMNITEE IS
SUCCESSFUL IN SUCH PROCEEDING, EXCEPT TO THE EXTENT THAT THE COURT PRESIDING
OVER SUCH PROCEEDING DETERMINES THAT MATERIAL ASSERTIONS MADE BY SUCH INDEMNITEE
IN SUCH PROCEEDING WERE IN BAD FAITH OR WERE FRIVOLOUS.


3.             CONTRIBUTION.


(A)           IF FOR ANY REASON THE INDEMNITY PROVIDED FOR IN SECTION 2(A) IS
UNAVAILABLE OR IS INSUFFICIENT TO HOLD HARMLESS ANY INDEMNITEE FROM ANY OF THE
OBLIGATIONS COVERED BY SUCH INDEMNITY, THEN THE INDEMNIFYING PARTIES, JOINTLY
AND SEVERALLY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNITEE
AS A RESULT OF SUCH OBLIGATION IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT
(I) THE RELATIVE FAULT OF EACH MEMBER OF THE COMPANY GROUP, ON THE ONE HAND, AND
SUCH INDEMNITEE, ON THE OTHER, IN CONNECTION WITH THE STATE OF FACTS GIVING RISE
TO SUCH OBLIGATION, (II) IF SUCH OBLIGATION RESULTS FROM, ARISES OUT OF, IS
BASED UPON OR RELATES TO THE TRANSACTIONS OR ANY SECURITIES OFFERING, THE
RELATIVE BENEFITS RECEIVED BY EACH MEMBER OF THE COMPANY GROUP, ON THE ONE HAND,
AND SUCH INDEMNITEE, ON THE OTHER, FROM SUCH TRANSACTION OR SECURITIES OFFERING
AND (III) IF REQUIRED BY APPLICABLE LAW, ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.


(B)           IF FOR ANY REASON THE INDEMNITY SPECIFICALLY PROVIDED FOR IN
SECTION 2(B) IS UNAVAILABLE OR IS INSUFFICIENT TO HOLD HARMLESS ANY INDEMNITEE
FROM ANY OF THE OBLIGATIONS COVERED BY SUCH INDEMNITY, THEN THE INDEMNIFYING
PARTIES, JOINTLY AND SEVERALLY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE
BY SUCH INDEMNITEE AS A RESULT OF SUCH OBLIGATION IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT (I) THE RELATIVE FAULT OF EACH OF THE MEMBERS OF THE
COMPANY GROUP, ON THE ONE HAND, AND SUCH INDEMNITEE, ON THE OTHER, IN CONNECTION
WITH THE INFORMATION CONTAINED IN OR OMITTED FROM ANY RELATED DOCUMENT, WHICH
INCLUSION OR OMISSION RESULTED IN THE INACCURACY OR BREACH OF OR DEFAULT

8


--------------------------------------------------------------------------------



UNDER ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT THEREIN, OR WHICH
INFORMATION IS OR IS ALLEGED TO BE UNTRUE, REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, (II) THE RELATIVE
BENEFITS RECEIVED BY THE MEMBERS OF THE COMPANY GROUP, ON THE ONE HAND, AND SUCH
INDEMNITEE, ON THE OTHER, FROM SUCH TRANSACTION OR SECURITIES OFFERING AND
(III) IF REQUIRED BY APPLICABLE LAW, ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.


(C)           FOR PURPOSES OF SECTION 3(A), THE RELATIVE FAULT OF EACH MEMBER OF
THE COMPANY GROUP, ON THE ONE HAND, AND OF AN INDEMNITEE, ON THE OTHER, SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, THEIR RESPECTIVE RELATIVE
INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT THE STATE OF
FACTS GIVING RISE TO SUCH OBLIGATION.  FOR PURPOSES OF SECTION 3(B), THE
RELATIVE FAULT OF EACH OF THE MEMBERS OF THE COMPANY GROUP, ON THE ONE HAND, AND
OF AN INDEMNITEE, ON THE OTHER, SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER
THINGS, (I) WHETHER THE INCLUDED OR OMITTED INFORMATION RELATES TO INFORMATION
SUPPLIED BY THE MEMBERS OF THE COMPANY GROUP, ON THE ONE HAND, OR BY SUCH
INDEMNITEE, ON THE OTHER, (II) THEIR RESPECTIVE RELATIVE INTENT, KNOWLEDGE,
ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT SUCH INACCURACY, BREACH,
DEFAULT, UNTRUE OR ALLEGED UNTRUE STATEMENT, OR OMISSION OR ALLEGED OMISSION,
AND (III) APPLICABLE LAW.  FOR PURPOSES OF SECTION 3(A) OR 3(B), THE RELATIVE
BENEFITS RECEIVED BY EACH MEMBER OF THE COMPANY GROUP, ON THE ONE HAND, AND AN
INDEMNITEE, ON THE OTHER, SHALL BE DETERMINED BY WEIGHING THE DIRECT MONETARY
PROCEEDS TO THE COMPANY GROUP, ON THE ONE HAND, AND SUCH INDEMNITEE, ON THE
OTHER, FROM SUCH TRANSACTION OR SECURITIES OFFERING.


(D)           THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT IT WOULD NOT BE JUST
AND EQUITABLE IF CONTRIBUTIONS PURSUANT TO SECTION 3(A) OR 3(B) WERE DETERMINED
BY PRO RATA ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION THAT DOES NOT TAKE
INTO ACCOUNT THE EQUITABLE CONSIDERATIONS REFERRED TO IN SUCH RESPECTIVE
SECTION.  NO INDEMNIFYING PARTY SHALL BE LIABLE UNDER SECTION 3(A) OR 3(B), AS
APPLICABLE, FOR CONTRIBUTION TO THE AMOUNT PAID OR PAYABLE BY ANY INDEMNITEE
EXCEPT TO THE EXTENT AND UNDER SUCH CIRCUMSTANCES SUCH INDEMNIFYING PARTY WOULD
HAVE BEEN LIABLE TO INDEMNIFY, DEFEND AND HOLD HARMLESS SUCH INDEMNITEE UNDER
THE CORRESPONDING SECTION 2(A) OR 2(B), AS APPLICABLE, IF SUCH INDEMNITY WERE
ENFORCEABLE UNDER APPLICABLE LAW.  NO INDEMNITEE SHALL BE ENTITLED TO
CONTRIBUTION FROM ANY INDEMNIFYING PARTY WITH RESPECT TO ANY OBLIGATION COVERED
BY THE INDEMNITY SPECIFICALLY PROVIDED FOR IN SECTION 2(B) IN THE EVENT THAT
SUCH INDEMNITEE IS FINALLY DETERMINED TO BE GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT) IN
CONNECTION WITH SUCH OBLIGATION AND THE INDEMNIFYING PARTIES ARE NOT GUILTY OF
SUCH FRAUDULENT MISREPRESENTATION.


4.             INDEMNIFICATION PROCEDURES.


(A)           WHENEVER ANY INDEMNITEE SHALL HAVE ACTUAL KNOWLEDGE OF THE
ASSERTION OF A CLAIM AGAINST IT, SUCH INDEMNITEE SHALL NOTIFY THE APPROPRIATE
MEMBER OF THE COMPANY

9


--------------------------------------------------------------------------------



GROUP IN WRITING OF THE CLAIM (THE “NOTICE OF CLAIM”) WITH REASONABLE PROMPTNESS
AFTER SUCH INDEMNITEE HAS SUCH KNOWLEDGE RELATING TO SUCH CLAIM; PROVIDED THE
FAILURE OR DELAY OF SUCH INDEMNITEE TO GIVE SUCH NOTICE OF CLAIM SHALL NOT
RELIEVE ANY INDEMNIFYING PARTY OF ITS INDEMNIFICATION OBLIGATIONS UNDER THIS
AGREEMENT EXCEPT TO THE EXTENT THAT SUCH OMISSION RESULTS IN A FAILURE OF ACTUAL
NOTICE TO IT AND IT IS MATERIALLY INJURED AS A RESULT OF THE FAILURE TO GIVE
SUCH NOTICE OF CLAIM.  THE NOTICE OF CLAIM SHALL SPECIFY ALL MATERIAL FACTS
KNOWN TO SUCH INDEMNITEE RELATING TO SUCH CLAIM AND THE MONETARY AMOUNT OR AN
ESTIMATE OF THE MONETARY AMOUNT OF THE OBLIGATION INVOLVED IF SUCH INDEMNITEE
HAS KNOWLEDGE OF SUCH AMOUNT OR A REASONABLE BASIS FOR MAKING SUCH AN ESTIMATE. 
THE INDEMNIFYING PARTIES SHALL, AT THEIR EXPENSE, UNDERTAKE THE DEFENSE OF SUCH
CLAIM WITH ATTORNEYS OF THEIR OWN CHOOSING REASONABLY SATISFACTORY IN ALL
RESPECTS TO SUCH INDEMNITEE, SUBJECT TO THE RIGHT OF SUCH INDEMNITEE TO
UNDERTAKE SUCH DEFENSE AS HEREINAFTER PROVIDED.  AN INDEMNITEE MAY PARTICIPATE
IN SUCH DEFENSE WITH COUNSEL OF SUCH INDEMNITEE’S CHOOSING AT THE EXPENSE OF THE
INDEMNIFYING PARTIES.  IN THE EVENT THAT THE INDEMNIFYING PARTIES DO NOT
UNDERTAKE THE DEFENSE OF THE CLAIM WITHIN A REASONABLE TIME AFTER SUCH
INDEMNITEE HAS GIVEN THE NOTICE OF CLAIM, OR IN THE EVENT THAT SUCH INDEMNITEE
SHALL IN GOOD FAITH DETERMINE THAT THE DEFENSE OF ANY CLAIM BY THE INDEMNIFYING
PARTIES IS INADEQUATE OR MAY CONFLICT WITH THE INTEREST OF ANY INDEMNITEE
(INCLUDING WITHOUT LIMITATION, CLAIMS BROUGHT BY OR ON BEHALF OF ANY MEMBER OF
THE COMPANY GROUP), SUCH INDEMNITEE MAY, AT THE EXPENSE OF THE INDEMNIFYING
PARTIES AND AFTER GIVING NOTICE TO THE INDEMNIFYING PARTIES OF SUCH ACTION,
UNDERTAKE THE DEFENSE OF THE CLAIM AND COMPROMISE OR SETTLE THE CLAIM, ALL FOR
THE ACCOUNT OF AND AT THE RISK OF THE INDEMNIFYING PARTIES.  IN THE DEFENSE OF
ANY CLAIM AGAINST AN INDEMNITEE, NO INDEMNIFYING PARTY SHALL, EXCEPT WITH THE
PRIOR WRITTEN CONSENT OF SUCH INDEMNITEE, CONSENT TO ENTRY OF ANY JUDGMENT OR
ENTER INTO ANY SETTLEMENT THAT INCLUDES ANY INJUNCTIVE OR OTHER NON-MONETARY
RELIEF OR ANY PAYMENT OF MONEY BY SUCH INDEMNITEE, OR THAT DOES NOT INCLUDE AS
AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE PERSON OR PERSONS ASSERTING SUCH
CLAIM TO SUCH INDEMNITEE OF AN UNCONDITIONAL RELEASE FROM ALL LIABILITY ON ANY
OF THE MATTERS THAT ARE THE SUBJECT OF SUCH CLAIM AND AN ACKNOWLEDGEMENT THAT
INDEMNITEE DENIES ALL WRONGDOING IN CONNECTION WITH SUCH MATTERS.  THE
INDEMNIFYING PARTIES SHALL NOT BE OBLIGATED TO INDEMNIFY INDEMNITEE AGAINST
AMOUNTS PAID IN SETTLEMENT OF A CLAIM IF SUCH SETTLEMENT IS EFFECTED BY SUCH
INDEMNITEE WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY (ON BEHALF OF ALL
INDEMNIFYING PARTIES), WHICH SHALL NOT BE UNREASONABLY WITHHELD.  IN EACH CASE,
EACH INDEMNITEE SEEKING INDEMNIFICATION HEREUNDER WILL COOPERATE WITH THE
INDEMNIFYING PARTIES, SO LONG AS AN INDEMNIFYING PARTY IS CONDUCTING THE DEFENSE
OF THE CLAIM, IN THE PREPARATION FOR AND THE PROSECUTION OF THE DEFENSE OF SUCH
CLAIM, INCLUDING MAKING AVAILABLE EVIDENCE WITHIN THE CONTROL OF SUCH
INDEMNITEE, AS THE CASE MAY BE, AND PERSONS NEEDED AS WITNESSES WHO ARE EMPLOYED
BY SUCH INDEMNITEE, AS THE CASE MAY BE, IN EACH CASE AS REASONABLY NEEDED FOR
SUCH DEFENSE AND AT COST, WHICH COST, TO THE EXTENT REASONABLY INCURRED, SHALL
BE PAID BY THE INDEMNIFYING PARTIES.


(B)           AN INDEMNITEE SHALL NOTIFY THE INDEMNIFYING PARTIES IN WRITING OF
THE AMOUNT REQUESTED FOR ADVANCES (“NOTICE OF ADVANCES”).  THE INDEMNIFYING
PARTIES

10


--------------------------------------------------------------------------------



HEREBY AGREE TO ADVANCE REASONABLE COSTS AND EXPENSES INCURRED BY ANY INDEMNITEE
IN CONNECTION WITH ANY CLAIM (BUT NOT FOR ANY CLAIM INITIATED OR BROUGHT
VOLUNTARILY BY AN INDEMNITEE OTHER THAN A PROCEEDING PURSUANT TO SECTION 2(C))
IN ADVANCE OF THE FINAL DISPOSITION OF SUCH CLAIM WITHOUT REGARD TO WHETHER
INDEMNITEE WILL ULTIMATELY BE ENTITLED TO BE INDEMNIFIED FOR SUCH COSTS AND
EXPENSES UPON RECEIPT OF AN UNDERTAKING BY OR ON BEHALF OF SUCH INDEMNITEE TO
REPAY AMOUNTS SO ADVANCED IF IT SHALL ULTIMATELY BE DETERMINED IN A DECISION OF
A COURT OF COMPETENT JURISDICTION FROM WHICH NO APPEAL CAN BE TAKEN THAT SUCH
INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED BY THE INDEMNIFYING PARTIES AS
AUTHORIZED BY THIS AGREEMENT.  THE INDEMNIFYING PARTIES SHALL MAKE PAYMENT OF
SUCH ADVANCES NO LATER THAN 10 DAYS AFTER THE RECEIPT OF THE NOTICE OF ADVANCES.


(C)           AN INDEMNITEE SHALL NOTIFY THE INDEMNIFYING PARTIES IN WRITING OF
THE AMOUNT OF ANY CLAIM ACTUALLY PAID BY SUCH INDEMNITEE (THE “NOTICE OF
PAYMENT”).  THE AMOUNT OF ANY CLAIM ACTUALLY PAID BY SUCH INDEMNITEE SHALL BEAR
SIMPLE INTEREST AT THE RATE EQUAL TO THE JPMORGAN CHASE BANK, N.A. PRIME RATE AS
OF THE DATE OF SUCH PAYMENT PLUS 2% PER ANNUM, FROM THE DATE THE INDEMNIFYING
PARTIES RECEIVE THE NOTICE OF PAYMENT TO THE DATE ON WHICH ANY INDEMNIFYING
PARTY SHALL REPAY THE AMOUNT OF SUCH CLAIM PLUS INTEREST THEREON TO SUCH
INDEMNITEE.  THE INDEMNIFYING PARTIES SHALL MAKE INDEMNIFICATION PAYMENTS TO THE
SUCH INDEMNITEE NO LATER THAN 30 DAYS AFTER RECEIPT OF THE NOTICE OF PAYMENT.


(D)           DETERMINATION.  THE MEMBERS OF THE COMPANY GROUP INTEND THAT
INDEMNITEE SHALL BE INDEMNIFIED TO THE FULLEST EXTENT PERMITTED BY LAW AS
PROVIDED IN SECTION 2 AND THAT NO DETERMINATION SHALL BE REQUIRED IN CONNECTION
WITH SUCH INDEMNIFICATION.  IN NO EVENT SHALL A DETERMINATION BE REQUIRED IN
CONNECTION WITH ADVANCEMENT OF EXPENSES PURSUANT TO SECTION 4(B) OR IN
CONNECTION WITH INDEMNIFICATION FOR EXPENSES INCURRED AS A WITNESS OR INCURRED
IN CONNECTION WITH ANY CLAIM OR PORTION THEREOF WITH RESPECT TO WHICH AN
INDEMNITEE HAS BEEN SUCCESSFUL ON THE MERITS OR OTHERWISE.  ANY DECISION THAT A
DETERMINATION IS REQUIRED BY LAW IN CONNECTION WITH ANY OTHER INDEMNIFICATION OF
AN INDEMNITEE, AND ANY SUCH DETERMINATION, SHALL BE MADE WITHIN 30 DAYS AFTER
RECEIPT OF A NOTICE OF CLAIM, AS FOLLOWS:


(I)            IF NO CHANGE IN CONTROL HAS OCCURRED, (X) BY A MAJORITY VOTE OF
THE DIRECTORS OF THE INDEMNIFYING PARTIES WHO ARE NOT PARTIES TO SUCH CLAIM,
EVEN THOUGH LESS THAN A QUORUM, OR (Y) BY A COMMITTEE OF SUCH DIRECTORS
DESIGNATED BY MAJORITY VOTE OF SUCH DIRECTORS, EVEN THOUGH LESS THAN A QUORUM,
OR (Z) IF THERE ARE NO SUCH DIRECTORS, OR IF SUCH DIRECTORS SO DIRECT, BY
INDEPENDENT LEGAL COUNSEL IN A WRITTEN OPINION TO THE INDEMNIFYING PARTY AND
SUCH INDEMNITEE; AND


(II)           IF A CHANGE IN CONTROL HAS OCCURRED, BY INDEPENDENT LEGAL COUNSEL
IN A WRITTEN OPINION TO THE INDEMNIFYING PARTIES (OR THEIR SUCCESSORS) AND SUCH
INDEMNITEE.

11


--------------------------------------------------------------------------------


The Indemnifying Parties shall pay all expenses incurred by Indemnitee in
connection with a Determination.


(E)           INDEPENDENT LEGAL COUNSEL.  IF THERE HAS NOT BEEN A CHANGE IN
CONTROL, INDEPENDENT LEGAL COUNSEL SHALL BE SELECTED BY THE BOARD OF DIRECTORS
OF THE COMPANY AND APPROVED BY INDEMNITEE (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED).  IF THERE HAS BEEN A CHANGE IN CONTROL,
INDEPENDENT LEGAL COUNSEL SHALL BE SELECTED BY INDEMNITEE AND APPROVED BY THE
COMPANY (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED).  THE
INDEMNIFYING PARTIES SHALL PAY THE FEES AND EXPENSES OF INDEPENDENT LEGAL
COUNSEL AND INDEMNIFY INDEPENDENT LEGAL COUNSEL AGAINST ANY AND ALL EXPENSES,
CLAIMS, LIABILITIES AND DAMAGES ARISING OUT OF OR RELATING TO ITS ENGAGEMENT.


(F)            CONSEQUENCES OF DETERMINATION; REMEDIES OF INDEMNITEE.  THE
INDEMNIFYING PARTIES SHALL BE BOUND BY AND SHALL HAVE NO RIGHT TO CHALLENGE A
FAVORABLE DETERMINATION.  IF AN ADVERSE DETERMINATION IS MADE, OR IF FOR ANY
OTHER REASON THE INDEMNIFYING PARTIES DO NOT MAKE TIMELY INDEMNIFICATION
PAYMENTS OR ADVANCES OF EXPENSES, INDEMNITEE SHALL HAVE THE RIGHT TO COMMENCE A
PROCEEDING BEFORE A COURT OF COMPETENT JURISDICTION TO CHALLENGE SUCH ADVERSE
DETERMINATION AND/OR TO REQUIRE THE INDEMNIFYING PARTIES TO MAKE SUCH PAYMENTS
OR ADVANCES.  AN INDEMNITEE SHALL BE ENTITLED TO BE INDEMNIFIED FOR ALL EXPENSES
INCURRED IN CONNECTION WITH SUCH A PROCEEDING IN ACCORDANCE WITH SECTION 2 AND
TO HAVE SUCH EXPENSES ADVANCED BY THE COMPANY IN ACCORDANCE WITH SECTION 4(B). 
IF AN INDEMNITEE FAILS TO TIMELY CHALLENGE AN ADVERSE DETERMINATION, OR IF AN
INDEMNITEE CHALLENGES AN ADVERSE DETERMINATION AND SUCH ADVERSE DETERMINATION
HAS BEEN UPHELD BY A FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION FROM
WHICH NO APPEAL CAN BE TAKEN, THEN, TO THE EXTENT AND ONLY TO THE EXTENT
REQUIRED BY SUCH ADVERSE DETERMINATION OR FINAL JUDGMENT, THE INDEMNIFYING
PARTIES SHALL NOT BE OBLIGATED TO INDEMNIFY OR ADVANCE EXPENSES TO SUCH
INDEMNITEE UNDER THIS AGREEMENT.


(G)           PRESUMPTIONS; BURDEN AND STANDARD OF PROOF.  IN CONNECTION WITH
ANY DETERMINATION, OR ANY REVIEW OF ANY DETERMINATION, BY ANY PERSON, INCLUDING
A COURT:


(I)            IT SHALL BE A PRESUMPTION THAT A DETERMINATION IS NOT REQUIRED.


(II)           IT SHALL BE A PRESUMPTION THAT AN INDEMNITEE HAS MET THE
APPLICABLE STANDARD OF CONDUCT AND THAT INDEMNIFICATION OF SUCH INDEMNITEE IS
PROPER IN THE CIRCUMSTANCES.


(III)          THE BURDEN OF PROOF SHALL BE ON THE INDEMNIFYING PARTIES TO
OVERCOME THE PRESUMPTIONS SET FORTH IN THE PRECEDING CLAUSES (I) AND (II), AND
EACH

12


--------------------------------------------------------------------------------



SUCH PRESUMPTION SHALL ONLY BE OVERCOME IF THE INDEMNIFYING PARTIES ESTABLISH
THAT THERE IS NO REASONABLE BASIS TO SUPPORT IT.


(IV)          THE TERMINATION OF ANY PROCEEDING BY JUDGMENT, ORDER, FINDING,
SETTLEMENT (WHETHER WITH OR WITHOUT COURT APPROVAL) OR CONVICTION, OR UPON
A PLEA OF NOLO CONTENDERE, OR ITS EQUIVALENT, SHALL NOT CREATE A PRESUMPTION
THAT INDEMNIFICATION IS NOT PROPER OR THAT AN INDEMNITEE DID NOT MEET THE
APPLICABLE STANDARD OF CONDUCT OR THAT A COURT HAS DETERMINED THAT
INDEMNIFICATION IS NOT PERMITTED BY THIS AGREEMENT OR OTHERWISE.


(V)           NEITHER THE FAILURE OF ANY PERSON OR PERSONS TO HAVE MADE A
DETERMINATION NOR AN ADVERSE DETERMINATION BY ANY PERSON OR PERSONS SHALL BE
A DEFENSE TO AN INDEMNITEE’S CLAIM OR CREATE A PRESUMPTION THAT AN INDEMNITEE
DID NOT MEET THE APPLICABLE STANDARD OF CONDUCT, AND ANY PROCEEDING COMMENCED BY
AN INDEMNITEE PURSUANT TO SECTION 4(F) SHALL BE DE NOVO WITH RESPECT TO ALL
DETERMINATIONS OF FACT AND LAW.


5.             CERTAIN COVENANTS.  THE RIGHTS OF EACH INDEMNITEE TO BE
INDEMNIFIED UNDER ANY OTHER AGREEMENT, DOCUMENT, CERTIFICATE OR INSTRUMENT OR
APPLICABLE LAW ARE INDEPENDENT OF AND IN ADDITION TO ANY RIGHTS OF SUCH
INDEMNITEE TO BE INDEMNIFIED UNDER THIS AGREEMENT.  THE RIGHTS OF EACH
INDEMNITEE AND THE OBLIGATIONS OF THE INDEMNIFYING PARTIES HEREUNDER SHALL
REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON
BEHALF OF SUCH INDEMNITEE.  FOLLOWING THE TRANSACTIONS, EACH OF THE COMPANY
ENTITIES, AND EACH OF THEIR CORPORATE SUCCESSORS, SHALL IMPLEMENT AND MAINTAIN
IN FULL FORCE AND EFFECT ANY AND ALL CORPORATE CHARTER AND BY-LAW PROVISIONS
THAT MAY BE NECESSARY OR APPROPRIATE TO ENABLE IT TO CARRY OUT ITS OBLIGATIONS
HEREUNDER TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, INCLUDING WITHOUT
LIMITATION A PROVISION OF ITS CERTIFICATE OF INCORPORATION (OR COMPARABLE
ORGANIZATIONAL DOCUMENT UNDER ITS JURISDICTION OF INCORPORATION) ELIMINATING
LIABILITY OF A DIRECTOR FOR BREACH OF FIDUCIARY DUTY TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, AS AMENDED FROM TIME TO TIME.  SO LONG AS THE
COMPANY OR ANY OTHER MEMBER OF THE COMPANY GROUP MAINTAINS LIABILITY INSURANCE
FOR ANY DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS OF ANY SUCH PERSON, THE
INDEMNIFYING PARTIES SHALL ENSURE THAT EACH INDEMNITEE SERVING IN SUCH CAPACITY
IS COVERED BY SUCH INSURANCE IN SUCH A MANNER AS TO PROVIDE INDEMNITEE THE SAME
RIGHTS AND BENEFITS AS ARE ACCORDED TO THE MOST FAVORABLY INSURED OF THE
COMPANY’S AND THE COMPANY GROUP’S THEN CURRENT DIRECTORS AND OFFICERS.  FOR THE
AVOIDANCE OF DOUBT, THIS AGREEMENT SHALL NOT COVER OR APPLY WITH RESPECT TO ANY
INDEMNITEE IN ITS OR ITS AFFILIATES’ CAPACITY AS (I) A PROVIDER OF DEBT
FINANCING (OR AS AGENTS FOR THE LENDERS THEREUNDER) OR IN THE PERFORMANCE OF
SERVICES PURSUANT TO (X) THE ENGAGEMENT LETTER, DATED MARCH 18, 2007, AMONG
CDRSVM ACQUISITION CO., INC., CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN
SECURITIES INC. AND BANC OF AMERICA SECURITIES LLC OR (Y) THE ENGAGEMENT LETTER,
DATED APRIL 9, 2007, AMONG CDRSVM ACQUISITION CO., INC., CITIGROUP GLOBAL
MARKETS INC., J.P. MORGAN SECURITIES INC., BANC OF AMERICA SECURITIES LLC,
GOLDMAN, SACHS & CO., AND MORGAN

13


--------------------------------------------------------------------------------



STANLEY & CO., INCORPORATION, IT BEING UNDERSTOOD THAT THE PERFORMANCE OF SUCH
SERVICES WILL BE SUBJECT TO THE SEPARATE INDEMNIFICATION PROVISIONS OF THE DEBT
FINANCING AND/OR THOSE ENGAGEMENT LETTERS OR (II) A PROVIDER OF FINANCIAL
ADVISORY SERVICES TO THE COMPANY IN CONNECTION WITH THE MERGER PURSUANT TO THE
ENGAGEMENT LETTER, DATED MARCH 26, 2007, BETWEEN THE COMPANY AND J.P. MORGAN
SECURITIES INC.


6.             NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE
IN WRITING AND SHALL BE DELIVERED BY CERTIFIED OR REGISTERED MAIL (FIRST CLASS
POSTAGE PREPAID AND RETURN RECEIPT REQUESTED), TELECOPIER, OVERNIGHT COURIER OR
HAND DELIVERY, AS FOLLOWS:


(A)  IF TO ANY COMPANY ENTITY, TO:

ServiceMaster Global Holdings, Inc.

c/o Clayton, Dubilier & Rice Fund VII, L.P.

1403 Foulk Road, Suite 106

Wilmington, Delaware  19803

Attention:  David H. Wasserman

Facsimile:  (302) 427-7398

with a copy to (which shall not constitute notice):

Clayton, Dubilier & Rice, Inc.
375 Park Avenue
18th Floor
New York, New York  10152
Attention:  Mr. David H. Wasserman
Facsimile:  (212) 893-7061

with a copy to (which shall not constitute notice) each other Committing
Investor.


(B)  IF TO THE INVESTOR, TO:


J.P. MORGAN VENTURES CORPORATION
270 PARK AVENUE
NEW YORK, NEW YORK, 10017
ATTENTION: LISA FITZGERALD, VICE PRESIDENT
FACSIMILE: (212) 270-0819


WITH A COPY TO (WHICH SHALL NOT CONSTITUTE NOTICE):


SIMPSON THACHER & BARTLETT LLP

14


--------------------------------------------------------------------------------



425 LEXINGTON AVENUE


NEW YORK, NEW YORK 10017


ATTENTION: JOHN C. ERICSON, ESQ.


FACSIMILE: (212) 455-2502

or to such other address or such other person as the Company Entities or the
Investor, as the case may be, shall have designated by notice to the other
parties hereto.  All communications hereunder shall be effective upon receipt by
the party to which they are addressed.  A copy of any notice or other
communication given under this Agreement shall also be given to:

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York  10022
Attention:  Franci J. Blassberg, Esq.
Facsimile:  (212) 909-6836


7.             ARBITRATION


(A)           ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF, RELATING TO, OR
IN CONNECTION WITH THIS CONTRACT, OR THE BREACH, TERMINATION, ENFORCEMENT,
INTERPRETATION OR VALIDITY THEREOF, INCLUDING THE DETERMINATION OF THE SCOPE OR
APPLICABILITY OF THIS AGREEMENT TO ARBITRATE, SHALL BE FINALLY DETERMINED BY
ARBITRATION.  THE ARBITRATION SHALL BE ADMINISTERED BY JAMS.  IF THE DISPUTED
CLAIM OR COUNTERCLAIM EXCEEDS $250,000, NOT INCLUDING INTEREST OR ATTORNEYS’
FEES, THE JAMS COMPREHENSIVE ARBITRATION RULES AND PROCEDURES (“JAMS
COMPREHENSIVE RULES”) IN EFFECT AT THE TIME OF THE ARBITRATION SHALL GOVERN THE
ARBITRATION, EXCEPT AS THEY MAY BE MODIFIED HEREIN OR BY MUTUAL WRITTEN
AGREEMENT OF THE PARTIES.  IF NO DISPUTED CLAIM OR COUNTERCLAIM EXCEEDS
$250,000, NOT INCLUDING INTEREST OR ATTORNEYS’ FEES, THE JAMS STREAMLINED
ARBITRATION RULES AND PROCEDURES (“JAMS STREAMLINED RULES”) IN EFFECT AT THE
TIME OF THE ARBITRATION SHALL GOVERN THE ARBITRATION, EXCEPT AS THEY MAY BE
MODIFIED HEREIN OR BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES.


(B)           THE SEAT OF THE ARBITRATION SHALL BE NEW YORK, NEW YORK.  THE
PARTIES SUBMIT TO JURISDICTION IN THE STATE AND FEDERAL COURTS OF THE STATE OF
NEW YORK FOR THE LIMITED PURPOSE OF ENFORCING THIS AGREEMENT TO ARBITRATE.


(C)           THE ARBITRATION SHALL BE CONDUCTED BY ONE NEUTRAL ARBITRATOR
UNLESS THE PARTIES AGREE OTHERWISE.  THE PARTIES AGREE TO SEEK TO REACH
AGREEMENT ON THE IDENTITY OF THE ARBITRATOR WITHIN THIRTY (30) DAYS AFTER THE
INITIATION OF ARBITRATION.  IF THE PARTIES ARE UNABLE TO REACH AGREEMENT ON THE
IDENTITY OF THE ARBITRATOR WITHIN SUCH TIME, THEN THE APPOINTMENT OF THE
ARBITRATOR SHALL BE MADE IN ACCORDANCE WITH THE PROCESS SET FORTH IN JAMS
COMPREHENSIVE RULE 15.

15


--------------------------------------------------------------------------------



(D)           THE ARBITRATION AWARD SHALL BE IN WRITING, STATE THE REASONS FOR
THE AWARD, AND BE FINAL AND BINDING ON THE PARTIES.  THE ARBITRATOR MAY, IN THE
AWARD, ALLOCATE ALL OR PART OF THE COSTS OF THE ARBITRATION, INCLUDING THE FEES
OF THE ARBITRATOR AND THE ATTORNEYS’ FEES OF THE PREVAILING PARTY.  JUDGMENT ON
THE AWARD MAY BE ENTERED BY ANY COURT HAVING JURISDICTION THEREOF OR HAVING
JURISDICTION OVER THE RELEVANT PARTY OR ITS ASSETS.  NOTWITHSTANDING APPLICABLE
STATE LAW, THE ARBITRATION AND THIS AGREEMENT TO ARBITRATE SHALL BE GOVERNED BY
THE FEDERAL ARBITRATION ACT, 9 U.S.C. § 1, ET SEQ.


(E)           THE PARTIES AGREE THAT THE ARBITRATION SHALL BE KEPT CONFIDENTIAL
AND THAT THE EXISTENCE OF THE PROCEEDING AND ANY ELEMENT OF IT (INCLUDING BUT
NOT LIMITED TO ANY PLEADINGS, BRIEFS OR OTHER DOCUMENTS SUBMITTED OR EXCHANGED,
ANY TESTIMONY OR OTHER ORAL SUBMISSIONS, AND ANY AWARDS) SHALL NOT BE DISCLOSED
BEYOND THE TRIBUNAL, JAMS, THE PARTIES, THEIR COUNSEL, ACCOUNTANTS AND AUDITORS,
INSURERS AND RE-INSURERS, AND ANY PERSON NECESSARY TO THE CONDUCT OF THE
PROCEEDING.  THE CONFIDENTIALITY OBLIGATIONS SHALL NOT APPLY (I) IF DISCLOSURE
IS REQUIRED BY LAW, OR IN JUDICIAL OR ADMINISTRATIVE PROCEEDINGS, OR (II) AS FAR
AS DISCLOSURE IS NECESSARY TO ENFORCE THE RIGHTS ARISING OUT OF THE AWARD.


8.             GOVERNING LAW; JURISDICTION, WAIVER OF JURY TRIAL.  THIS
AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION
AND EFFECT, BY THE LAW OF THE STATE OF NEW YORK, REGARDLESS OF THE LAW THAT
MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.


9.             SEVERABILITY.  IF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT
SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY
AND ENFORCEABILITY OF THE REMAINING PROVISIONS HEREOF SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY.


10.           SUCCESSORS; BINDING EFFECT.  EACH INDEMNIFYING PARTY WILL REQUIRE
ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION,
REORGANIZATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND
ASSETS OF SUCH INDEMNIFYING PARTY, BY AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO THE INVESTOR AND ITS COUNSEL, EXPRESSLY TO ASSUME AND AGREE TO
PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT SUCH
INDEMNIFYING PARTY WOULD BE REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD TAKEN
PLACE.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF EACH
PARTY HERETO AND ITS SUCCESSORS AND PERMITTED ASSIGNS, AND EACH OTHER
INDEMNITEE, BUT NEITHER THIS AGREEMENT NOR ANY RIGHT, INTEREST OR OBLIGATION
HEREUNDER SHALL BE ASSIGNED, WHETHER BY OPERATION OF LAW OR OTHERWISE, BY THE
COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF THE INVESTOR.


11.           MISCELLANEOUS.  THE HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR
REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.  THIS AGREEMENT IS NOT INTENDED TO CONFER ANY
RIGHT OR REMEDY HEREUNDER UPON ANY PERSON OTHER THAN EACH OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND

16


--------------------------------------------------------------------------------



PERMITTED ASSIGNS AND EACH OTHER INDEMNITEE.  NO AMENDMENT, MODIFICATION,
SUPPLEMENT OR DISCHARGE OF THIS AGREEMENT, AND NO WAIVER HEREUNDER SHALL BE
VALID AND BINDING UNLESS SET FORTH IN WRITING AND DULY EXECUTED BY THE PARTY OR
OTHER INDEMNITEE AGAINST WHOM ENFORCEMENT OF THE AMENDMENT, MODIFICATION,
SUPPLEMENT OR DISCHARGE IS SOUGHT.  NEITHER THE WAIVER BY ANY OF THE PARTIES
HERETO OR ANY OTHER INDEMNITEE OF A BREACH OF OR A DEFAULT UNDER ANY OF THE
PROVISIONS OF THIS AGREEMENT, NOR THE FAILURE BY ANY PARTY HERETO OR ANY OTHER
INDEMNITEE ON ONE OR MORE OCCASIONS, TO ENFORCE ANY OF THE PROVISIONS OF THIS
AGREEMENT OR TO EXERCISE ANY RIGHT, POWERS OR PRIVILEGE HEREUNDER, SHALL BE
CONSTRUED AS A WAIVER OF ANY OTHER BREACH OR DEFAULT OF A SIMILAR NATURE, OR AS
A WAIVER OF ANY PROVISIONS HEREOF, OR ANY RIGHTS, POWERS OR PRIVILEGES
HEREUNDER.  THE RIGHTS, INDEMNITIES AND REMEDIES HEREIN PROVIDED ARE CUMULATIVE
AND ARE NOT EXCLUSIVE OF ANY RIGHTS, INDEMNITIES OR REMEDIES THAT ANY PARTY OR
OTHER INDEMNITEE MAY OTHERWISE HAVE BY CONTRACT, AT LAW OR IN EQUITY OR
OTHERWISE.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.

[The remainder of this page has been left blank intentionally.]

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

J.P. MORGAN VENTURES

 

 

CORPORATION

 

 

 

 

 

 

 

 

By:

  /s/ Lisa Fitzgerald

 

 

 

Name: Lisa Fitzgerald

 

 

 

Title: Managing Director

 


--------------------------------------------------------------------------------


 

 

SERVICEMASTER GLOBAL

 

 

HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

  /s/ Theresa A. Gore

 

 

 

Name:

Theresa A. Gore

 

 

 

Title:

Vice President, Treasurer,

 

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

 

 

 

By:

  /s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

 

Title:

Senior Vice President &

 

 

 

 

Treasurer

 


--------------------------------------------------------------------------------